      Case 3:08-cr-03140-BEN Document 43 Filed 01/28/21 PageID.159 Page 1 of 1



 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                   )    Case No.: 3:08-cr-03140-BEN-1
                      Plaintiff,                 )
12
                                                 )    ORDER DENYING DEFENDANT’S
13                    v.                         )    MOTION TO REDUCE SENTENCE
                                                 )    UNDER 18 U.S.C. § 3582(c)(1)(A)
14   ANABEL OCEGUEDA,                            )
15                         Defendant.            )    [ECF No. 37]
16
17         On January 8, 2021, Defendant Anabel Ocegueda filed a motion requesting a

18   reduction in sentence pursuant to 18 U.S.C. § 3582(c)(1)(A). ECF No. 37. The same day,

19   she filed the same motion before Judge Cathy Ann Bencivengo. See United States v.

20   Ocegueda, S.D. Cal. Case No. 3:12-cr-00509-CAB-1, ECF No. 62. On January 27, 2021,

21   Judge Bencivengo issued an Order denying Defendant’s motion. Case No. 3:12-cr-00509-

22   CAB, ECF No. 73. The Court has reviewed the Parties’ briefing on this motion, and,

23   having considered the arguments set forth therein adopts the reasoning set forth in Judge
     Bencivengo’s Order. Accordingly, Defendant’s motion is DENIED.
24
           IT IS SO ORDERED.
25
26   Dated: January 28, 2021                     ______________________________
                                                 HON. ROGER T. BENITEZ
27                                               United States District Judge
28
                                                -1-
                                                                        3:08-cr-03140-BEN-1
